Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that a new trial would put him in jeopardy twice for the same offense and that, therefore, his rights under the Fifth and Fourteenth Amendments of the Constitution of the United States were violated. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 27 N Y 2d 499.]